DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is made of the response filed on March 23, 2022.  In that response, claim 21 was amended and claim 44 was added.  Applicant elected without traverse Group I, claims 21-36, 41, and 42, and the species of “(a) a formulation comprising: (i) at least a first polymer, termed a low molecular weight polymer, (ii) at least a second polymer, termed a high molecular weight polymer, having a molecular weight that is higher than the molecular weight of the first polymer, where the low molecular weight polymer is present in excess of the high molecular weight polymer, and (iii) at least one therapeutic agent”, covered by claims 21-25 and 29-36, in the reply filed on August 11, 2020.
Claims 21-25, 29-36, 43, and 44 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 21 is objected to because of the following informalities:  the first “wherein” clause appears to indicate a process that had been used to prepare the microstructure apparatus, and therefore should be written in the proper tense.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-25, 29-36, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed’”.  MPEP §2163(II)(A)(3)(a)(ii) (citations omitted).  
Regarding claims 21-25, 29-36, 43, and 44, claim 21 now recites “where the low molecular weight polymer is present in excess of the high molecular weight polymer” (claim 21, clause (a)(ii)), and “wherein the low molecular weight polymer and the high molecular weight polymer are present in a ratio greater in the range of from about 1:1 to about 4:1” (claim 21, last clause).  These phrases mean LMWP is either in equal quantity as HMWP, or in excess of HMWP, in a ratio of about 1:1 to about 4:1.  Applicant has disclosed the ratio of the low molecular weight polymer to the high molecular weight polymer, or LMWP: HMWP, of about 1:1 to 1:10, not 4:1 as in claim 21.  In other words,  LMWP:HMWP of about 1:1 is disclosed, but not all ratios between about 1:1 up to about 4:1 as recited.
Applicant also disclosed one specific ratio wherein LMWP is greater than HMWP, at 4:1 (original claim 9; pre-grant publication US 2014/0276589 at Fig.7, paras. 0025, 0102, 0159 (corresponds to [0142] of specification as filed), 0226).  Applicant’s disclosure of LMWP: HMWP of 4:1 related solely to two PLGAs and no other combination of any LMWP and any HMWP “water insoluble polymers”.  In other words, Applicant discloses only one instance in which a specific low molecular weight polymer “is present in excess of the high molecular weight polymer” as in claim 21. The disclosure does not contain any discussion warranting the extrapolation of a single ratio actually disclosed, i.e., 4:1 (not “about 4:1” as in claim 21), to any other ratio wherein LMWP is greater than HMWP, wherein the two polymers may be any water insoluble polymer, of any molecular weight.  This is an instance where a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.  The skilled artisan would not have considered the claimed range adequately supported by Applicant’s disclosure.  

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. Applicant argues that the recited ratio of LMWP to HMWP finds support in paragraphs [0025] and Figure 7.  (Remarks, 8, March 23, 2022.)   
Applicant’s disclosure in those paragraphs however cannot be considered as supporting the claimed subject matter.  The disclosure should be more than an invitation to experiment.  Figure 7, regarding Example 5, provides but one example specifically of the exact 4:1 ratio of LMWP:HMWP, wherein both are PLGA (L/G 75/25 with inherent viscosity 0.55-0.75 as HMWP and 75/25 with inherent viscosity 0.1 as LMWP), which as noted above is non-commensurate to the recited claim scope.
Furthermore the plain language of paragraph 0025 (pre-grant publication) is as follows, wherein the highlighted portions plainly contradict Applicant’s argument.
[0025] In embodiments, the low molecular weight polymer and high molecular weight polymers are present in a ratio of about 1:1-1:10. In further embodiments, the low molecular weight polymer and high molecular weight polymers are present in a ratio of about 1:1. In other embodiments, the low molecular weight polymer and high molecular weight polymers are present in a ratio of about 1:4.

Interpreting “the low molecular weight polymer and high molecular weight polymers are present in a ratio of about 1:4” as also meaning the converse, i.e., the ratio of LMWP:HMWP as about 4:1 is baseless.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-25, 29-36, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin (US 2011/0195124).
Regarding claims 21-25, 29-31, 33, and 34-36, Jin teaches microneedle patch formed of an integrated polymeric piece comprising a polymer matrix and drug and a method of making the same (title; abstract; paras.0010-12, 0023-24, 0027-30, 0032-36, 0040-41, 0043-52; claims 1, 3-20; Figs.5-7 and accompanying text).  The microneedles of Example 1 comprises polyvinyl alcohol having 10-250 kDa and dextran having 6-5,000 kDa, with PVA in excess (paras. 0044-51).  Also in Example 1, “[d]rugs to be delivered (such as insulin) were added in the mixed polymer solution before casting onto the mold” (para.0044).  A polymer “holding plate” contains an active agent (abstract; para.0052).  The microneedle patch has a “skin adhesive” backing, and therefore would have an adhesive coating (para.0039).  
Jin further teaches polyethylene glycol (PEG) having weight-average molecular weight of 100-1,000 or 0.1-1kDa (claims 7-9), which is lower than PVA (10-250 kDa) and thus is LWMP compared to PVA which is the HWMP.  Jin teaches weight ratio of PVA/PEG or HWMP/LWMP of between 100/0 to 90/10 (claim 8).  This range includes the ranges in claims 21 and 43.
Jin does not specifically disclose an example embodiment wherein one polymer is disclosed as having a lower weight than another that are used to form the microneedle.  However it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use two water insoluble polymers to form a drug-containing microneedle matrix as recited.  One having ordinary skill in the art at the time of the invention would have been motivated to do so because Jin teaches 
i) a range of molecular weight for PVA that is lower than that of dextran, i.e., 10-250 kDa of PVA and 6-5,000 kDA dextran, e.g., 10 kDa PVA and 5,000 kDa dextran;
ii) polyethylene glycol (PEG) having weight-average molecular weight of 100-1,000 of 0.1-1kDa (claims 7-9), which is lower than PVA (10-250 kDa) and weight ratio of PVA/PEG or HWMP/LWMP between 100/0 to 90/10 (claim 8); and
iii) “[c]ontrolled release delivery is achieved by three factors: polymer phase transition, drug diffusion, as well as the fabrication process of the microneedle patch (programmed casting)” (para.0011).  
The skilled person therefore would have known to select the PVA and dextran molecular weights that confer the desired controlled release delivery characteristics.  One of ordinary skill in the art at the time of the invention would have recognized the ratio of low and high molecular weight polymer as a result-effective variable that affects drug release control (para.0011: “[c]ontrolled release delivery is achieved by three factors: polymer phase transition, drug diffusion, as well as the fabrication process of the microneedle patch (programmed casting)”).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding claim 32 Jin teaches prior art embodiments where the microneedles dissolve (para.0009), and therefore the skilled person would have understood that Jin’s microneedles could be made to detach eventually once sustained drug release is complete.
Regarding the penultimate “wherein” clause in claim 21, and the “wherein” clauses in claims 24, 25, and 29-31, the following is noted:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:

(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

This list of examples is not intended to be exhaustive... For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

MPEP §2103(I)(C) (emphases added). Here the above “wherein” clauses neither suggests nor requires the structure, i.e., the specific low and high molecular weight polymers, their actual weights and concentrations, the active agent contained, the dimensions of the microneedles, etc., that obtain the properties recited in the wherein clauses.  Thus they do not limit the scope of the claim and are not afforded patentable weight.
Regarding claim 36, Jin does not specifically teach using the recited solvents. However the skilled person would have understood from Jin’s teaching of diverse polymers including PVA, dextran, chitosan, and diverse active agents (para.0041), that the choice of the solvent depends on the structural components of the microneedle.  Because the instant claims do not specify any of those components, the mere recitation of specific solvents is not seen as overcoming prima facie obviousness over Jin.

Claims 21-25, 29-36, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin (US 2011/0195124) in view of Makaida (Makaida, H.K., et al., Poly Lactic-co-Glycolic Acid (PLGA) as Biodegradable Controlled Drug Delivery Carrier, Polymers (Basel). 2011 September 1; 3(3): 1377–1397).
Jin does not specifically teach using one of the polymers in claim 44 as an LMWP.
Makaida teaches that poly lactic-co-glycolic acid (PLGA) “is biocompatible and biodegradable, exhibits a wide range of erosion times, has tunable mechanical properties and most importantly, is an FDA approved polymer” (abstract; see entire document).  Factors affecting its degradation as a drug deliver device are disclosed, such as the effect of composition including PLA/PGA ratio, and the effect of molecular weight (p.9).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Jin and Makaida and use PLGA as one of the polymers making up Jin’s drug-containing microneedle as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to drug delivery in a polymeric matrix, and Makaida teaches that with PLGA “it is possible to tune the overall physical properties of the polymer-drug matrix by controlling the relevant parameters such as polymer molecular weight, ratio of lactide to glycolide and drug concentration to achieve a desired dosage and release interval depending upon the drug type” (p.1).

Response to Arguments

Although new rejections are made above Applicant’s arguments relating to Jin are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. Applicant argues that Jin fails to suggest the dissolving step in claim 21’s first wherein clause, and further that Jin does not disclose a composition wherein the first polymer has a lower weight than a second polymer or the ratio thereof because Jin’s claim 8 does not provide any guidance “as to how or why a skilled person would select or modify them”.  (Remarks, 9-10, March 23, 2022.)
In response the relevant teaching for “dissolving” step is underlined in the rejection above.   Furthermore, contrary to Applicant’s position, Jin teaches the various ratios of PVA to dextran, e.g., 100/0 to 70/30, or ratios of PVA/PEG, wherein PEG has weight-average molecular weight of 100-1,000 of 0.1-1kDa (claims 7-9), which is lower than PVA (10-250 kDa) and weight ratio of PVA/PEG or HWMP/LWMP between 100/0 to 90/10 (claim 8).  Jin states  “[c]ontrolled release delivery is achieved by three factors: polymer phase transition, drug diffusion, as well as the fabrication process of the microneedle patch (programmed casting)” (para.0011).  Therefore it cannot be agreed that Jin fails to provide adequate guidance to the skilled person.  Moreover claim 8 should be read in view of claims 6 and 7 which recite “water-insoluble hydrogel network”, combination of PVA and PEG, and claim 9 which recites the weight-average molecular weight of PVA between 10kDa-250kDA, and that of PEG between 0.1kDa and 1kDa.
Lastly it is noted that claim 21 presently recites neither the specific combination of the LMWP and HMWP, including their identity, their respective molecular weight, the kind or ratio required (e.g., weight, volume, etc.), etc., nor the therapeutic agent, that attain the “substantially constant release…maintained for at least about one hour”.   In relation to the non-specificity of the claim, Jin’s guidance is considered adequate, to the skilled person.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615